UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Pursuant to § 240.14a-12 PUGET ENERGY, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. CALCULATION OF FILING FEE Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Transcript of Puget Energy INC Conference Call October 26, 2007 PARTICIPANTS Durga Doraisamy-Investor Relations SteveReynolds - Puget Energy - Chairman, President and CEO Chris Leslie - Macquarie Infrastructure Partners - CEO Eric Markell - Puget Energy - EVP and CFO Operator: Greetings,and welcome to the Puget Energy conference call. At this time, all participants are in a listen-only mode. A brief question-and-answer session will follow the formal presentation. If anyone should require operator assistance during the conference, please press *0 on your telephone keypad. As a reminder, this conference is being recorded. It is now my pleasure to introduce your host, Durga Doraisamy. Thank you, you many begin. Durga Doraisamy-Investor Relations Thank you. Good morning everyone. This is Durga Doraisamy, Director of Investor Relations at Puget Energy. Thank you for joining us to discuss the announcement we made earlier this morning, about a merger agreement between Puget Energy, the parent Company of PSE, a regulated electric and natural gas utility, and the Consortium of North American Infrastructure Investors.
